DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 13-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warwick et al. (US 5143210 A; hereinafter Warwick).
Regarding claims 1, 7, and 13-18, Warwick teaches a foldable protective package for storing, dispensing, and displaying diagnostic kit components and the method of making comprising first folding a plurality of sidewall panels (14/15/16/18) to form sidewalls for an assembled package, a tear-off section (22) being defined by at least a portion a lower end of at least some of the sidewalls (see Fig. 4); second folding one or more platform panels (146/152/158/34a/34b) to form a supportive platform near the lower end of the sidewalls; and third folding at least one foot panel (136/176) under the supportive platform to at least partially support the supportive platform of the assembled package (see Figures 3-4).
Regarding claim 3, Warwick teaches a method of making a foldable container wherein the second folding folds the one or more platform panels to at least partially form a false bottom on the lower end of the sidewalls (see Fig. 3; Examiner notes that the bottom is formed by more than just the platform panel; therefore, Examiner considers the platform panel itself to be a false bottom).
Regarding claim 20, Warwick teaches a method of making a foldable container comprising fourth folding at least one top panel (46) to seal an upper end of the assembled package (Col 8 lines 60-68).
Allowable Subject Matter
5.	Claims 2, 4-6, 8-12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734